 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRobert G. Shearer d/b/a George C. Shearer Exhibi-tors Delivery Service and General Teamsters,Chauffeurs and Helpers Local 249, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America. Case 6-CA- 11279November 9, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn March 2, 1979, Administrative Law Judge JoelA. Harmatz issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filed abrief in answer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge, to theextent consistent herewith, and to adopt his recom-mended Order, as modified herein.3' Respondent has requested oral argument. This request is hereby deniedas the record, exceptions, and bnefs adequately present the issues and thepositions of the parties.2 Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.Additionally, we are satisfied that Respondent's contention that the Ad-ministrative Law Judge was biased is without merit. In our opinion, there isnothing in the record to suggest that his conduct at the hearing, his resolu-tions of credibility, or the inferences he drew were based on either bias orprejudice.3 Contrary to the Administrative Law Judge, we do not at this time findAir Parcel Delivery Service, Inc., to be derivatively liable as Respondent'salter ego for the remedying of Respondent's unfair labor practices. Air Parcelwas not named as a party in this unfair labor practice proceeding, nor was itafforded fair notice and an opportunity to litigate fully the question of itsalter ego status. Although Air Parcel's principal testified at the hearing, theydid so only in their capacity as representatives of Respondent, without noticethat they would be held to answer for Air Parcel. Under the circumstances,we cannot say that Air Parcel has had its "day in court" to defend againstexpress charges that it is Respondent's alter ego and liable as such to remedythe unfair labor practices found herein. Accordingly, we shall delete refer-ences to Air Parcel in the recommended Order and notice. We note, how-ever, that the General Counsel may yet plead and litigate the question of AirParcel's derivative liability during the compliance stage of this proceeding.See Southeastern Envelope Co., Inc. & Southeastern Expandvelope, Inc. (Diver-sifiedAssembly, Inc.), 246 NLRB 423 (1979): Coast Delivery Service, Inc., 198NLRB 1026 (1972). We agree with our dissenting colleague that the prec-edent cited clearly does not preclude full and fair litigation of derivativeliability issues before compliance, but in this case no such litigation has yettaken place.Although Chairman Fanning concurs in Southeastern Envelope Co., supra,he would affirm the Administrative Law Judge here because he thinks, as didORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, RobertG. Shearer d/b/a George C. Shearer Exhibitors De-livery Service, Monroeville and Coraopolis, Pennsyl-vania, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order, as so modified:1. Substitute the following for paragraph 2(c):"(c) Post at its places of business in the greaterPittsburgh, Pennsylvania, metropolitan area copies ofthe attached notice marked 'Appendix.'20Copies ofsaid notice on forms provided by the Regional Direc-tor for Region 6, after being duly signed by Respon-dent's representatives, shall be posted by Respondentimmediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to ensure that said no-tices are not altered, defaced, or covered by any othermaterial."2. Substitute the attached notice for that of theAdministrative Law Judge.the Administrative Law Judge, that the alter ego issue has been sufficientlylitigated and due process has been satisfied. Chairman Fanning does notunderstand Southeastern Envelope to preclude litigation of derivatlive liabilitybefore compliance.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten our employees withgoing out of business and the loss of their jobs ifthey designate a labor organization as their rep-resentative.WE WILL NOT offer benefits to our employeesto dissuade them from designating a union astheir representative.WE WILL NOT discourage employees from en-gaging in activity on behalf of General Team-sters, Chauffeurs and Helpers Local 249, a/w In-ternational Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization, by dis-charging and refusing to reinstate, or by in anymanner discriminating against employees withregard to their hire, tenure, or any other term orcondition of employment.246 NLRB No. 62416 (;EOR(;E C. SHEARER EXHIBITORSWE Wll.L NOT refuse to bargain in good faithwith General Teamsters, Chauffeurs and HelpersLocal 249. a/w International Brotherhood ofTeamsters, Chauffeurs, Warehousemen andHelpers of America. as exclusive collective-hbar-gaining representative of our employees de-scribed below, by unilaterally changing theirterms or conditions of work, without affordingsaid Union prior notification, and an opportuni-ty to consult and negotiate with respect to such adecision. The appropriate bargaining unit is:All full-time and regular part-time truckdriv-ers and dock workers employed b Robert G.Shealer d/b/a George C. Shearer ExhibitorsDelivery Service at its Coraopolis. Pennsylva-nia, facility excluding office clerical employ-ees and guards. professional employees andsupervisors as defined in the Act.WEi WlLt. NOt in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of their right to self-organization, to form,join, or assist General Teamsters, Chauffeurs andHelpers Local 249. a/w International Brother-hood of Teamsters, Chauffeurs. Warehousemenand Helpers of America. or an3 other labor or-ganization, to bargain collectively through repre-sentatives of their own choosing, to engage inconcerted activities for the purpose of collectivebargaining or other mutual aid or protection asguaranteed in Section 7 of the Act, or to relrainfrom any and all such activities.WE wi.L offer immediate reinstatement toJohn Smay, Albert Altman. and James Grasin-ger, and any other employee terminated on April24, 1978, as part of the layoff found by the Na-tional Labor Relations Board to have been un-lawful, and WE WILL make them whole for anyloss of pay they may have suffered by reason ofour discrimination against them, with interest.ROBERT G. SHEARER D/B/A GEORGE C.SHEARER EXHIBITORS DEIIVERY SERVICEDECISIONSTATEMENT OF THE CASEJOEL A. HARMAZ, Administrative Law Judge: This casewas heard on November 13, 1978, in Pittsburgh, Pennsylva-nia, upon an unfair labor practice charge filed on May 26.1978, and a complaint issued on August 1. 1978, allegingthat Respondent engaged in independent violations of Sec-tion 8(a)(1) of the National Labor Relations Act, asamended, and violated Section 8(a)(3) by discharging eightdrivers, all to discourage union activity. Finally, the com-plaint alleges that Respondent violated Section 8(a)(5) and(1) of the Act by unilaterally effecting changes in workingconditions without notifying or bargaining with the Unionas the certified representative of its employees. In its dulyfiled answer. Respondent denied that any unfair labor prac-tices were committed. After close of the hearing. brief's werefiled on behalf of the General Counsel and the Respondent.Upon the entire record, including my opportunity to ob-serve directly the witnesses while testifying and their de-meanor. and upon due consideration of the post-hearingbriefs. I make the following:I:IND)INGS 01- A('CII. Jt'RIS)I(CTIONRespondent is a sole proprietorship with a place of busi-ness located in Monroeville. Pennsylvania. from which. attinmes material to this proceeding. it was engaged in thebusiness of providing trucking services to various concerns.During the 12-month period preceding issuance of the com-plaint. a representative period, Respondent grossed in ex-cess of $50.000 from services performed for firms directlyengaged in interstate commerce.The complaint alleges, the answer admits, and I find thatat all times material herein. Respondent has been an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.11. I111 I. ABOR O)R(i& NIZA I ION INVOI VEDThe complaint alleges, the answer admits, and I find thatGeneral Teamsters. Chauffeurs and Helpers Local 249, a/wInternational Brotherhood of Teamsters. Chauffeurs, Ware-housemen and Helpers of America. is, and has been at alltimes material herein. a labor organization within themeaning of Section 2(5) of the Act.111. 1111i Al.l.L:(l.I) LNAIR LABOR PRA(cTIcESA. Preliminan, StatementOn March 8, 1978, an election by secret ballot was con-ducted by the National Labor Relations Board among Re-spondent's previously unrepresented truckdrivers and dock-workers. The employees, by a majority vote, designated theUnion as their representative and, pursuant thereto, onMarch 15. 1978. the Union was certified as exclusive statu-tory representative of said employees. At that time. Re-spondent's trucking services consisted of two distinct lines.One involved the delivery of movie film between theatersand central film repositories, and the second involved a lo-cal air freight delivery service.Respondent was operated as a sole proprietorship ownedentirely by Robert G. Shearer, but managed by his son,George C. Shearer, the individual whose name appears inthe title of the firm. As shall be seen infra, Respondent as ofApril 24, 1978, terminated all air freight operations. Exist-ing air freight accounts and certain equipment was passedon to a newly formed corporation, "Air Parcel Delivery,Incorporated." Robert G. Shearer and George C. Shearereach owned one-half of the outstanding stock of the newcorporation, which apparently engaged exclusively in airfreight delivery ser'ice.417 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe complaint in this proceeding raises three major areasof concern. The first relates to the preelection period andalleged independent violations of Section 8(a)( I), throughwhich Respondent allegedly sought to induce employees torefrain from supporting the Union. The second relates tothe postelection period, with the focal point being the claimthat Respondent violated Section 8(a)(3) and ( I ) of the Actby terminating all of its drivers on April 24, 1978, in repri-sal for union activity, as well as further allegation that Re-spondent refused to bargain in good faith with the statutoryrepresentative by unilaterally effecting operational changeswhich resulted in those layoffs and other adjustments inconditions of' work. The final area of inquiry is primarily ofremedial significance. pertaining as it does to whether AirParcel Delivery, Incorporated, should be deemed liablejointly with Respondent for purposes of redressing any un-fair labor practices, either as a successor or alter ego.The credited facts show that for some time prior to theadvent of union activity, Respondent was considering thepossibility of converting certain drivers to the status of'owner-operators. In accordance therewith, in either No-vember or December 1977, drivers were instructed to keeprecords of their daily routes in order that they might receivesome measure of information as to whether or not suchconversion would prove economically rewarding. GeorgeShearer testified credibly that in late January 1978' hespoke to drivers John Smay, Albert Altrian, James Grasin-ger, and Thomas DelVecchio, informing them of his inten-tion to meet with them and their wives concerning theowner-operator issue as soon as he could find a free eve-ning. He went on to testify credibly that on either Friday,February 3, or Saturday, February 4, he informed thesefour drivers, whom he described as the best in Respondent'semploy, that said meeting would be held on Tuesday, Feb-ruary 72On Saturday, February 4, the four drivers went to theunion hall, where each signed an authorization card. OnMonday, February 6, the Union filed a representation peti-tion in Case 6-RC-8083. A copy of that petition was admit-tedly received by George Shearer on February 7.The meeting with the four drivers and their wives tookplace as scheduled on the evening of' February 7. It openedwith George Shearer informing them of his notification thatthe men were seeking union representation. Shearer wenton to admonish the men that they were "killing the goosethat laid the golden egg," further stating that he could notafford to work under a union contract and that if the driv-ers persisted in seeking union representation, it would puthim out of business. As an alternative, Shearer suggestedthat the men divert sums to be expended for union initi-I Unless otherwise indicated all dates refer to 1978.2To the extent that the testimony of Smay, Altman, and Grasinger isinconsistent with that of Shearer in this regard I discredit them. A percepti-ble sensitivity existed among them as to the background of discussions withthe Shearers concerning the owner-operator issue. The testimony of Smayseemed hedged and lacking in candor, with the progressively more revealingtestimony of Grasinger and Altman suggesting a calculated retreat from aninitial interest in mitigating the true facts in this regard. The testimony of thedrivers that they were invited to the February 7 meeting only after they hadbeen to the union hall was considered unreliable. Indeed, the uncertaintyreflected in their testimony as to why they went to the Union in the firstplace, and the timing of critical events, convinces me that they went to theUnion out of concern for the Shearers' previously expressed interest in alter-ing their employment status.ation fees to the hire of a lawyer who could draw up acontract, which they could submit to him for his approval)Following discussion of the upstart organization effort,George Shearer proceeded to explain the nature of theowner-operator concept and how it would be beneficial tothe men. Having considered this proposal, the drivers inattendance decided against the owner-operator concept:their position in this regard was not at the time communi-cated to the Shearers.On Wednesday, February 8, Robert Shearer told Alt-man, Smay, and Grasinger "that he was upset that ...[theyl ... did what ... [they] ... did and he would stay inbusiness as long as he could, but knew this was going to puthim out of business eventually."4Thereafter, about 2 weeks prior to the election, RobertShearer drafted individual employment contract with aneffective date of March 1, 1978.5The agreements listedwork rules and benefits, which included a wage increase of$1 per hour. Signature spaces were provided for employeesSmay, Altman, Grasinger, Kenny Wagner, Thomas Del-Vecchio, Kevin Jeswald, and Denny Collins. At least Gra-singer, Smay. and Altman were afforded the opportunity toexecute such contracts, but none signed. George Sheareradmittedly drafted this document for the purposes of af-fording employees an alternative to union representation.In discussing the contract terms with Altman, Shearer indi-cated that "there was no way that he could afford a union,and if ...[they] ...persist[edl in the union thing that itwould probably put him out of business, therefore ... [theemployees] ...would be hurting [them]selves and that'swhy ...the contract would be more beneficial ...ratherthan persist with union affiliation."'As indicated, the election was held on March 7, 1978,and according to the testimony of George Shearer, all em-ployees voted in favor of union representation. The nextday, March 9, Shearer admittedly telephoned Smay, Gra-singer, and Altman. His own testimony as to whatprompted him to make these calls is as follows:[T]he day after the election ...I was very depressed.... I thought I had three friends working for me ....I had nine people working for me, and I thought I hadthree friends.I was very upset with what they did to me.As to what was said, Smay relates that George Shearerrepeated that the Union would run him out of business,The contract contemplated by the suggestion obviously was an individ-ual employment contract. George Shearer admitted to knowledge at the timeof this meeting that the drivers had been dissatisfied with their benefits.' The statements concerning the possibility of a closedown made byGeorge Shearer on February 7 and Robert Shearer on February 8 are basedupon the credited testimony of Smay, Grasinger, and Altman. To the extentthat their testimony conflicts with that of the Shearers, in this instance, Ibelieved the drivers. Robert Shearer admitted to telling the drivers "severaltimes, that the way things were working out, that if we got the union in there,we just couldn't make ends meet, that's all." George Shearer admittedly was"upset" prior to the February 7 meeting, because he received the letter aboutthe Union, and concededly discussed the issue with the men on that occa-sion. He did not testify as to the words used in that connection, but did denythat he "ever threatened these men that ... [hel ... would fire them or theywould lose their job if they voted for the union." This conclusory testimonydoes not squarely contradict that of the drivers as set forth above.See G.C. Exh. 4.6 Based upon the credited. uncontradicted testimony of Albert Altman.418 (i;OR(il C. SHEARER XIIIBI O()RSthat he did not expect Smay to do w hat Sma had done tohim. and that if it took the rest f his life. Shearer would geteven. In like ashion. Altman testified that during his tele-phone conversation, George Shearer accuLsed Altiman; ofscrewing him up and stated he would get even i it was thelast thing he did. going on to indicate that he would cut olcommunication between their wives, who had beenschoolmates, with all social relationships severed. Similarly.Grasinger testified that during his telephone conversation.George Shearer informed him that he was unhappy thatGrasinger had signed up with the nion. swore at him,. andstated that he would get even.'On April 24, Smay. Grasinger. and Ahitlan were told toreport to Robert Shearer's residence in Monroeville. Onthat occasion. Robert Shearer inlormed the men that the'were no longer needed. They were given letters whichstated as follows:As of April 21, 1978 George C. Shearer's lIxhibitorsDeliver) Service has changed policS of delic ering ourfreight. We are not using our rucks and therefore donot need truck drivers. We thank ouL for \our pastservices.RespectfIull5Yourss,/ Robert (i. ShearerfB. ('o'ncludlig 'mlhdie 1. Interference restraint. ad coercionThe credible evidence establishes that on repeated occa-sions Robert Shearer and George C. Shearer threatenedemployees with possible closure in consequence of theirunion activity. As the General Counsel correctl1 observes.such statements are deemed unlawful unless "carefullIphrased on the basis of objective fact to convey an employ-er's belief as to demonstrably probable consequences be-yond his control .... L. R. B v. (,issel Packing (Co,. I,,.,395 U.S. 575, 618 (1969). The coercive statements made bythe Shearers fail to comply with this requirement. Sincethey were little more than self-serving expressions of fearwhich were devoid of confirmation through objective facts.the statements were pregnant with threatening implications.and are not to be lightly regarded as legitimate argumenta-tion of a type that employees could evaluate. I find thatwith respect to each of these incidents. Respondent in-dependently violated Section 8(a)(1) of the Act. It is furtherconcluded that Respondent again violated Section 8(a)(1)by offering a formal contract to employees, during the pre-election period, which included a wage increase and whichwas admittedly offered as an alternative to union represen-tation.9' The testimony of Smay. Grasinger, and Altman is preferred over that ofGeorge Shearer in this instance. The latter confessed to a lack of indepen-dent recollection of what was said during the three telephone conversations.Accordingly, this denial that any threatening remarks were made is regardedas unreliable The testimony of the drivers, on the other hand, considered inthe light of George Shearer's admitted state of mind on thai .casion. issupported by the probabilitiesSee, e.g., G.C Exh. 6.See the testimony of George C. Shearer2. he alleged discriminationOn April 24. Respondent ceascd its air freight operations.All drivers on its pasroll al that time werc terminated. in-cluding Sma, Altman. and Grasinger.l his action hby Robert Shearer did not mark an end t theShearers' inolvemenl in the air freieht business. On March30). Air Parcel Delivery Inc., was incorporated. O()nershipof that corporation was eenls divided between (iGeorge andRohert Shearer. It was managed exclusivel b (George. Al-though two trucks previousls owned bh Respondent weretransferred for use of the new firm," Robert Shearer appar-ently received no compensation for those vehicles. Air ser-vice operated out of the same locations previously utilizedhb Respondent in eflecting its air freight operations. T he airfreight accounts formerly held by Respondent ere pickedup and serviced by Air Service.The precise reason fior this change in structure and Roh-ert Shearer's gratuitous translfer of goodwill, equipmlent.and other aspects ol' his business to the ne, corporationionl_ aguelv emerged frolm the testimony of Robert Shear-er. George Shearer, who acknowledged that he formerl,ma;naged Respondent flr his tather, and was paid a weeklysalar-. testified that the air freight business floAing fromBurlington-Northern Air reight. one of Respondenit's cus-tomers. had been handled or some time through the use ofowner-operators. He testified that because of this experi-ence with the Burlington-Northern account, it was decidedthat the owner-operator concept was a good one and thatthe air freight business would be converted to thalt form ofoperation. Furthermore. as his father was 62 years old andwanted to get out oft the business. he simply took oer theaccounts. Hovever, the reliance of Air Parcel upon oner-operators had not been consumlmated tor all air freight otp-erations as of November 13 1978. the date of the hearingherein, for at that time. Air Parcel continued to directlSemplov two drivers w ho were not ovner-operators. The tes-ntimon of George Shearer makes clear that Air Parcel didnot oiler those jobs to Smay. Grasinger. or Altman. whomhe described as his best drivers, because as is obvious fromhis testimony, their support of the Union "hurt. so had"that he did not care to have anything more to do with them.Upon analysis, apart from the results of the election con-ducted in March. and Respondent's overt hostility to thechoice made by employees on that occasion, the recorddoes not disclose a logically cohesive and persuasive justifi-cation for the events of April 24. George Shearer had en-gaged in management of the Respondent, a firm which borehis name, and neither Robert Shearer's age nor his lack ofinterest in continued involvement with air freight served asa persuasive justification for a departure from the preexist-ing business structure. Equally unpersuasive was that as-pect of the defense derived from extensive testimony) elic-ited concerning the owner-operator concept.In this latter connection, according to the testimony of'° Rsbert Shearer testified that n 977 Respondent operated eight trucks.One of those trucks was involved in a wreck, another broke down and wassold fiorjunk. A third truck was sold and another rented to an osner-opera-,tor An international truck and a pickup were given to Air Parcel, and Rob-ert Shearer operates a pickup and an in connection with his film hauling.i Respondent continues to operate the film transfer business. RobertShearer handles this alone. without support fronm any employees.419 DECISIONS OF NATIONAL IABOR RELATIONS BOARDthe Shearers, Burlington-Northern in late November 1977was responsible for between 40 to 50 percent of Respon-dent's air freight business volume. They claim that at thattime representatives of that firm insisted that their accountbe handled exclusively through owner-operators a servicewhich would require dedication of three to four vehicles.While I believe that Respondent began consideration of thepossibility of converting to owner-operators in late 1977, do not believe the testimony that this concept was imposedupon them as a condition of continued maintenance of theBurlington-Northern account. First of all, I hold a basicmistrust of the Shearers; their testimony was vague andcontradictory, and it reflected a tendency to shift as neces-sary to facilitate self-interest. Furthermore, it is difficult toreconcile the existence of' such an ultimatum by so large acustomer with Robert Shearer's testimony that thereafter inlate 1977, Respondent purchased two trucks at a cost of$24,000 and that Robert Shearer paved the area adjacent tohis home in Monroeville to accommodate his vehicles. Inaddition to these capital expenditures which would appearinconsistent with any enforced reliance upon owner-opera-tors, George Shearer's own account of the February 7 meet-ing hardly suggests that Burlington-Northern had issuedRespondent an ultimatum in this regard. That meeting washeld to convince four drivers to accept the owner-operatorprogram. George Shearer, on examination by Respondent'scounsel. was given the opportunity to testify as to what themen were told at that time in connection with this effort.Nowhere in that dialogue does it appear that his effort topersuade included reference to possible loss of the Burling-ton-Northern account. At the same time, the uncontra-dicted testimony of the three drivers indicates GeorgeShearer suggested that they seek legal counsel in the inter-est of proposing an individual employment contract, a factinconsistent with the existence of any sense of urgency con-cerning the owner-operator program. Furthermore, the di-rect offer to the drivers of individual employment contractssome 2 or 3 weeks later reinforces that conclusion.In sum, I am convinced that the Shearers were under nocompulsion to convert to an owner-operator program, butthat they endeavored to do so subject to the will of thedrivers, discarding that approach only after that conceptgained appeal following designation of the Union on March712In sum, it is concluded that Respondent terminated its airfreight business on April 21, transferring, without any re-ciprocal consideration, assets, accounts, and goodwill to thenewly extant corporation in which Robert Shearer contin-ued to maintain a proprietary interest, for the purpose offrustrating the results of the election and the organizationefforts of its employees. Accordingly, the resultant dis-1 As expressed, the offer of individual employment contracts was obvi-ously inconsistent with a need for immediate change to an owner-operatorprogram. Although, in this respect, George Shearer testified that he invokedthis device in the interest of gaining time which ultimately would be of use inpersuading the drivers to convert, this testimony concedes that any responsesreceived from the drivers previously were not regarded as final rejection ofthe owner-operator concept. I did not believe Shearer's testimony that in theinterim between the offer of individual employment contracts and the elec-tion an effort was made to again raise the owner-operator issue with the men.It is clear that after the election, Shearer had not interest in the four driversand did not offer them owner-operator positions thereafter.charge of the drivers violated Section 8(a)(3) and ( I ) of theAct.C. The Rei.sal To BargainThe Union was certified as exclusive representative ofemployees in the appropriate unit on March 15. It is allegedthat thereafter Respondent violated Section 8(a)(5) and (1)of the Act by unilaterally changing working practices withrespect to pickup and delivery of trucks and by convertingits business to owner-operator and terminating its employ-ees, all without any prior notification to or consultationwith the Union. Although there is merit in the allegationthat Respondent violated its duty to bargain with respect tothe unilateral layoff of the drivers on April 24. the balancethereof is unsubstantiated. As for the shift in delivery op-eration and the conversion of drivers to owner-operators,the record does not clearly disclose precisely when suchmeasures were effected. This vagary allows the possibilitythat the changes in question were exclusively effected dur-ing the period preceding the election." Accordingly, theGeneral Counsel has not established by a preponderance ofthe evidence that said changes were made during the periodin which Respondent had a duty to bargain.It is a fact that Respondent effected changes resulting inelimination of the drivers on April 24. That layoff-produc-ing decisions affect mandatory subjects of bargaining and,thus, may not be implemented without affording the exclu-sive representative a meaningful opportunity to discuss andnegotiate is a matter of established Board policy.'4As Re-spondent failed to fulfill statutory obligations in this regard,it thereby violated Section 8(a)(5) and (I) of the Act.CON( .USIONS OF LAWI. Robert G. Shearer d/b/a George C. Shearer Exhibi-tors Delivery Service is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. General Teamsters, Chauffeurs and Helpers Local249, a/w International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America is a labororganization within the meaning of Section 2(5) of the Act.3. Respondent independently violated Section 8(a)(l) bythreatening its employees with reprisals and by attemptingto dissuade them from engaging in union activity by prom-ising wage increases.4. Respondent violated Section 8(a)(3) of the Act by ter-minating its drivers on April 24, 1978, and refusing to rein-state them thereafter in reprisal for their union activities.5. All full-time and regular part-time truckdrivers anddock workers employed by Robert G. Shearer d/b/a1 I believe the testimony of Smay and Altman that at no time after theFebruary 7 meeting were they given an opportunity to discuss the owner-operator issue with any of the Shearers. I also credit the testimony of Grasin-ger that, while he did discuss the owner-operator offer with the Shearers onseveral occasions after February 7, he was not afforded the opportunity togive a final answer, and his further testimony that he was never told that theCompany was definitely going to go owner-operator.'4 See, e.g., Eagle Material Handling. Inc.. a Subsidiary of Somerset TireServicer. Inc., and Somerset Tire Service. Inc.. 227 NLRB 174, 176, fn. 16(1976).420 (;EORGE C. SHEARER EXHIBITORSGeorge C. Shearer Exhibitors Deliver)y Service at its Cora-opolis, Pennsylvania. facility: excluding office clerical em-ployees and guards, professional employees and supervisorsas defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.6. At all times since March 7, 1978. the Union has beenthe exclusive collective-bargaining agent of employees inthe unit described above with respect to rates of pay. wages,hours of employment, and other terms and conditions ofemployment.7. Respondent violated Section 8(a)(5) and (I) of the Acton April 24, 1978, by unilaterally and without prior noticeto or consultation with the exclusive representative of itsemployees in the aforesaid unit, terminating the employ-ment of its truckdrivers.8. The unfair labor practices described above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.TIlE REMEDYIn his brief, counsel for the General Counsel urges thatAir Parcel Delivery Service, Inc. is an alter ego or successorto the Respondent and, accordingly, should be deemed re-sponsible for redress of unfair labor practices of the latter.The record and findings heretofore made amply attest tothe fact that Air Parcel Delivery Service. Inc., emergedfrom a flagrant and pervasive effort to thwart employees'exercise of their statutory rights. Ownership of Air Parcelwas divided between Robert Shearer and George Shearer,his son, with the latter managing Air Parcel as he had man-aged Respondent's operation. These individuals. particu-larly George Shearer, were the perpetrators of the unfairlabor practices found herein. Air Parcel took over Respon-dent's trucks, accounts, and goodwill without reimburse-ment or incurring any future enforceable obligation to Re-spondent. Indeed, the sole capital financing of Air Parcelappears to have been a $500 legal fee paid for the incorpo-ration thereof, and the sum of $250 allegedly expended fortwo typewriters. There is merit in the General Counsel'sclaim that Air Parcel is merely a "disguised continuance" ofRespondent and is its alter ego. See, e.g., Edward E. Schultd/h/a Shult: Printing and Decorating Co.. 202 NLRB I I111(1973). Although Air Parcel was not named as a party andthere was no allegation as to the alter ego status thereof inthe complaint, the issue was fully litigated, and based uponthe facts developed, the due process rights afforded thatfirm were fully satisfied through the notification and com-plaint issued against Respondent specifically naming theprincipals of Air Parcel as the perpetrators of unfair laborpractices. Accordingly, I find merit in the General Coun-sel's claim that Air Service was an instrumentality of theunlawful pattern of conduct in this case,'' and that it shouldbe deemed liable, without necessity for any further collat-i~ There is no merit in the General Counsel's claim that an affirmativebargaining order be issued against either Respondent or Air Parcel. Such aremedy would not be warranted under any allegation of the complaint, andin any event there is no evidence whatsoever that the Union has made arequest for bargaining upon either firm.eral proceeding as to the basic unfair labor practices foundherein.'"Having fbund that Respondent has engaged in certainunfair labor practices. I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. As certain ofthese unfair labor practices, particularly the unlawful dis-charges, strike at the heart of the Act, a broad order shallbe recommended, requiring Respondent to cease and desistfrom "in any other manner" interfering with, restraining, orcoercing employees in the exercise of their Section 7 rights.Having found that Respondent violated Section 8(a)(3)and (I) of the Act by the discharge of its drivers" on April24. 1978, 1 shall recommend that Respondent offer themimmediate reinstatement to their former position, or if notavailable, to a substantially equivalent position. dischargingif necessary any employees or owner-operators hired afterthe date of their discharges, and make them whole for anyloss of earnings they may have suffered by reason of thediscrimination against them by payment of a sum of moneyequal to the amount they normally would have earned aswages from the date of their discharges to the date of abona fide offer of reinstatement, less net interim earningsduring that period. Backpay shall be computed on a quar-terly basis in the manner prescribed in F. W. WoolworthCompan., 90 NLRB 289 (1950), and shall include interestas specified in Florida Seel Corporation, 231 NLRB 651(1977).'" No affirmative relief with respect to the unilateralelimination of jobs and layoff of April 24 is deemed neces-sary in that the aforedescribed remedy affords appropriateredress in that respect as well.On the basis of the foregoing findings of fact, conclusionsof law. and upon the entire record in this proceeding. andpursuant to Section l()(c) of the Act. I hereby issue thefollowing recommended:OR[)ER'"The Respondent. Robert G. Shearer d/b/a George C.Shearer Exhibitors Delivery Service, Monroeville andit See, e.g .N.L.R.B. Deena Arr.are. Inc. 310 F.2d 470. 473 474 (6thCir. 1962) Perma Vinsl ('orporation, Dade Plastics Co. and United StatesPipe and Foundrn Companv. 164 NLRB 968 (1967). enfd. sub nomr UnitedStares Pipe and Foundr', Companv .V. L R. B. 398 F.2d 544 (5th Cir 1968).1 The complaint named five individuals in addition to Smay. Grasinger.and Altman who were allegedly victimized by terminations at that timeThere is no evidence in the record hearing on the status of this latter groupAlthough it s possible to construe Respondent's answer to paragraph 7 ofthe complaint as an admission that those employees were also terminated,the entire matter is rendered ambiguous by an admission in the GeneralCounsel's brief that at least two of said individuals. Thomas DelVecchio andRobert L. Dorning, were not in Respondent's employ as of the date of thealleged discrimination. In the circumstances. to construe the answer as anadmission would deem Respondent's counsel to have admitted facts which.though erroneous. were potentially prejudicial to his client. While it is myconclusion that the record in its present status is ambiguous to this extent.that fact is not necessarily fatal to the General Counsel's case. for the den-tily of employees other than Smas. Altman. and Grasinger who were ille-gall) terminated on that date is a matter appropriate for resolution suhse-quently in a compliance proceeding.' See. generally. Isis Plumhing & Hleuing (o. 138 NL.RB 716 (1962)' In the event no exceptions are filed as provided by Sec. 102.46 ot theRules and Regulations iof the National Labor Relations Board the findings.conclusions. and recommended Order herein shall. as proslded In Sec. 102.48of the Rules and Regulalions be adopted by the Board and become itsfindings. conclusions. and Order. and all objections thereto shall he deemedwaived for al purposes.421 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARDCoraopolis, Pennsylvania, its representatives, successors.and assigns, including Air Parcel Delivery Service. Inc., itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Threatening employees with closure and eliminationof their jobs should they designate a labor organization astheir representative.(b) Promising benefits to employees in the form of in-creased wages to influence them to reject the Union.(c) Discouraging membership in a labor organization bydischarging, laying off, refusing to reinstate, or in any othermanner discriminating against employees with respect totheir hire, tenure of employment, or any other term or con-dition of work.(d) Refusing to bargain in good faith by unilaterally lay-ing off its employees in the appropriate bargaining unitwithout affording prior consultation and an opportunity tonegotiate with the Union as their exclusive statutory repre-sentative. The appropriate unit is:All full-time and regular part-time truckdrivers anddock workers employed by Robert G. Shearer d/b/aGeorge C. Shearer Exhibitors Delivery Service at itsCoraopolis, Pennsylvania, facility: excluding officeclerical employees and guards, professional employeesand supervisors as defined in the Act.(e) In any other manner interfering with, coercing. orrestraining employees in the exercise of their rights guaran-teed by Section 7 of the Act.2. Take the following affirmative action found necessaryto effectuate the policies of the Act:(a) Offer immediate reinstatement to John Smay, AlbertAltman, James Grasinger, and any other similarly situatedemployee terminated on April 24. 1978, to their former po-sition or, if not available, to a substantially equivalent posi-tion, discharging if necessary any employee or owner-op-erator hired subsequent to the discrimination against them,and make them whole for any loss of earnings resultingfrom the discrimination against them in the manner setforth in the section of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due.(c) Post at its various places of business in the greaterPittsburgh, Pennsylvania. metropolitan area copies of theattached notice marked "Appendix."20('opies of said no-tice, on forms provided by the Regional Director for Re-gion 6, after being duly signed by Respondent's representa-tives, shall be posted by it immediately upon receiptthereof; and be maintained for a period of 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent and Air ParcelDelivery, Incorporated, to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 6, within 20days from the date of this Order, what steps have beentaken to comply herewith.2 In the event that this Order is enforced b) a Judgment of' a UnitedStates Court of Appeals. the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enlorcing an Order of the Na-tional Labor Relations Board."422